Campbell J.
This bill is filed to enjoin the collection of a grading assessment upon the property described in the bill, in Avhich *37the several complainants have separate interests. It is demurred to upon various grounds, the first of 'which is, that it is not so drawn as to show a right in the complainants to join in its prosecution. .
It is usually a good ground of demurrer to a bill, that the complainants have no joint cause of action, or none in which'they together represent a single and entire claim or interest. But it is insisted that, in order to avoid a multiplicity of suits, one action may be brought by or against all persons who are interested alike in repelling a. grievance, or protecting rights, wherein their interests are precisely alike in character, and affected in just the same way by the adverse claim or transaction. It is also claimed that, in such cases, a part may sue or be sued as representatives of all, where convenience renders such a course essential.
That such an exception is permitted in various cases, is very well settled, although the precise cases permitting it are not uniformly agreed upon. But in the case before us, the bill is not so drawn as to call for any discussion of this subject.
lip to a certain point, there is a similitude of grievances. In each case, the thing sought to be restrained, is the collection of an assessment, which is alleged to be irregular. In each case, it is. ultimately chargeable on land, and purports now to be a lien upon it. The irregularities and illegalities, in most instances, affect one of the complainants as well as another. But there are some irregularities alleged, which affect but a part of the complainants. The assessment on certain property is alleged to be invalid, because Whitney Jones, Mary Bingham, and Nelson W. Clarke, although tenants in common with Kerr and Jerome, are not mentioned in the roll, but the entire amount is assessed to the two latter. So, in the case of certain lands belonging to the minor child of H. Lathrop, it is claimed the assess-' ment is void, because not laid against the owners or occupants. It can- not be pretended that any of the other *38complainants are interested in these private and special grievances, and to this extent the bill does not, therefore, make out a common cause. If these specific irregularities should turn out to be the only ones, then the majority of the complainants would have no cause of complaint at all, and Kerr and Jerome would have no common ground with the Lathrop heir, and no right to join with her in filing a bill.'
There is then no authority for this suit in its present form, for complainants have shown affirmatively that they do not all stand on the same footing. And the demurrer was properly sustained.
"We were urged, on the argument, to decide upon the merits, notwithstanding the defective pleading. There is no propriety in taking such a course, except under very peculiar and pressing circumstances, and in the present case, where no testimony has been taken, and where the facts are not brought before us with such precision as we should desire for such a purpose, we do not regard such a decision as justifiable. The questions are serious, and should not be decided on uncertainties.
The decree must be affirmed, with costs.
Cooley Oh. J. and Graves J. concurred.
Ohristiancy J. did not sit.